Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 23, 28, 29 and 33, drawn to a method for activating astrocyte glucose metabolism in a subject, the method comprising administering an effective dose of a hydrophobic solvent extract of at least one selected from the group consisting of tien-cha, rooibos and black tea to the subject in need thereof, classified in class 424, subclass 725, for example. 

II.	Claims 24 and 30, drawn to a method for activating brain nerve cells in a subject, the method comprising administering an effective dose of a hydrophobic solvent extract of at least one selected from the group consisting of tien-cha, rooibos and black tea to the subject in need thereof, classified in class 424, subclass 400, for example. 

III.	Claims 25 and 31, drawn to a method for suppressing brain hypofunction in a subject, the method comprising administering an effective dose of a hydrophobic solvent extract of at least one selected from the group consisting of tien-cha, rooibos and black tea to the subject in need thereof, classified in class 424, subclass 725, for example. 

IV.	Claims 26 and 32, drawn to a method for improving brain function in a subject, the method comprising administering an effective dose of a hydrophobic solvent extract of at least one selected from the group consisting of tien-cha, rooibos and black tea to the subject in need thereof, classified in class 424, subclass 400, for example. 

	The inventions are distinct from each other because of the following reasons:
Inventions I-IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions of Groups I-IV are different and distinct, each from the other- i.e. they are not disclosed as capable of use together, and they have different designs, modes of operation, and/or effects. That is, as evidenced by the claims themselves, the method of Group I is drawn to a method for activating astrocyte glucose metabolism in a subject, the method comprising administering an effective dose of a hydrophobic solvent extract of at least one selected from the group consisting of tien-cha, rooibos and black tea to the subject in need thereof (which is different and distinct from the other three methods, e.g. the claimed invention is claiming treating a different patient population) and the method of Group II is drawn to a method for activating brain nerve cells in a subject, the method comprising administering an effective dose of a hydrophobic solvent extract of at least one selected from the group consisting of tien-cha, rooibos and black tea to the subject in need thereof (which is different and distinct from the other three methods, e.g. the claimed invention is claiming treating a different patient population) and the method of Group III is drawn to a method for suppressing brain hypofunction in a subject, the method comprising administering an effective dose of a hydrophobic solvent extract of at least one selected from the group consisting of tien-cha, rooibos and black tea to the subject in need thereof (which is different and distinct from the other three methods, e.g. the claimed invention is claiming treating a different patient population) and the method of Group IV is drawn to a method for improving brain function in a subject, the method comprising administering an effective dose of a hydrophobic solvent extract of at least one selected from the group consisting of tien-cha, rooibos and black tea to the subject in need thereof (which is different and distinct from the other three methods, e.g. the claimed invention is claiming treating a different patient population). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.	
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Species Election
This application also contains claims directed to the following patentably distinct species.  
A. 	The various distinct plant extracts instantly claimed (e.g., as recited in claims 23-24 and 29-33).
B.	The various distinct genes instantly claimed (e.g. as recited in claim 28).

C.	The various distinct extraction solvents instantly claimed (e.g. as recited in claims 29-33).

The species are independent or distinct or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species that is, (that is, for species A. elect a particular plant extract from among the Markush group instantly claimed, e.g. either elect the plant extract of tien-cha or rooibos or black tea and B. elect a particular gene from the Markush group instantly claimed, e.g. either elect a GLUTI gene, a MCT1 gene, or a MCT4 gene in an astrocyte and C. elect a particular extraction solvent from the Markush group instantly claimed, e.g. either elect an extraction solvent of a pentane or hexane or supercritical carbon dioxide or edible oil or fat or oil) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 23-33 are generic with respect to the species above.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is advised that the reply to this requirement to be completed must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655